UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6110


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROGER CHARLES DAY, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:07-cr-00154-JAG-3)


Submitted: May 16, 2019                                           Decided: May 21, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger Charles Day, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roger Charles Day, Jr., appeals the district court’s order denying his motions

under Fed. R. Crim P. 41(g) and Fed. R. Civ. P. 36. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Day, No. 3:07-cr-00154-JAG-3 (E.D. Va. Dec. 27, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2